EXHIBIT 10.3

Non-Employee Director Restricted Stock Unit Agreement

¨    Recipient’s Copy

¨    Company’s Copy

FTI CONSULTING, INC.

DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES AND NON-EMPLOYEE DIRECTORS

RESTRICTED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS UNDER

THE NON-EMPLOYEE DIRECTOR COMPENSATION PLAN, AS AMENDED AND

RESTATED EFFECTIVE AS OF FEBRUARY 20, 2008

To                                         :

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (this “Award”) of              restricted stock units (the “Restricted
Stock Units”) under the FTI Consulting, Inc. Deferred Compensation Plan for Key
Employees and Non-Employee Directors, as adopted effective June 6, 2006, as
further amended from time to time (the “Plan”), conditioned upon your agreement
to the terms and conditions described below. Each Restricted Stock Unit
represents, on the books of the Company, a unit which is equivalent to one share
of the Company’s common stock, $0.01 par value (the “Common Stock”). The
effective date of grant will be                     , 20     (the “Grant Date”),
subject to your promptly signing and returning a copy of this Agreement (as
defined below) to the Company. The Award has been made in fulfillment of your
election under the FTI Consulting, Inc. Non-Employee Director Compensation Plan,
as Amended and Restated Effective as of February 20, 2008, as further amended
from time to time (the “Director Compensation Plan”), to receive your Cyclical
Equity Grant in the form of Restricted Stock Units.

This Restricted Stock Unit Agreement for Non-Employee Directors (the
“Agreement”) evidences the Award of the Restricted Stock Units. The Award is
subject in all respects to and incorporates by reference the terms and
conditions of the Plan and the Director Compensation Plan.

By executing this Agreement, you acknowledge that you have received a copy of
the Plan, the Prospectus for the Plan, as amended from time to time (the “Plan
Prospectus”), the Director Compensation Plan, and the Prospectus for the
Director Compensation Plan, as Amended and Restated Effective as of February 20,
2008, as further amended from time to time (the “Director Compensation Plan
Prospectus”). You may request additional copies of the Plan, the Plan
Prospectus, the Director Compensation Plan, and the Director Compensation Plan
Prospectus by contacting the Secretary of the Company at FTI Consulting, Inc.,
500 East Pratt Street, Suite 1400, Baltimore, Maryland 21202
(Phone: (410) 951-4800). You also may request from the Secretary of the Company
copies of the other documents that make up a part of the Plan Prospectus
(described more fully at the end of the Plan Prospectus), as well as all
reports, proxy statements and other communications distributed to the Company’s
security holders generally.

1. Terms and Conditions of this Award. The following terms and conditions will
apply:

(a) Credit to Account. The Restricted Stock Units shall be credited to your
Account as of the Grant Date.

(b) Vesting. All of the Restricted Stock Units are nonvested and forfeitable as
of the Grant Date. The Restricted Stock Units will vest and no longer be subject
to risk of forfeiture as to 100%



--------------------------------------------------------------------------------

of the Restricted Stock Units on the first anniversary of the Grant Date.
Notwithstanding the foregoing, all outstanding unvested Restricted Stock Units
will become fully vested and nonforfeitable upon the earliest of: (1) the
occurrence of a Change in Control (as hereafter defined) or a Change in Control
Event (such vesting will be deemed to occur immediately before such Change in
Control or a Change in Control Event), (2) your death, or (3) your Disability
(as hereafter defined).

(c) Settlement or Forfeiture.

i. Timing. Vested Restricted Stock Units under this Award will be settled in
shares of Common Stock upon or as soon as practicable following the earlier of
(i) your Termination Date or (ii) the occurrence of a Change in Control Event.
Any Restricted Stock Units that are unvested as of your Termination Date shall
be forfeited for no consideration on your Termination Date.

ii. Issuance of Shares of Common Stock. Upon settlement, subject to Sections
1(c)(iii)-(vi) of this Agreement, the Company shall issue to you, or your estate
as applicable, a number of shares of Common Stock equal to the number of vested
Restricted Stock Units credited to your Account.

iii. Registration of Shares. The shares of Common Stock issued in settlement of
the vested Restricted Stock Units shall be registered in your name, or, if
applicable, in the names of your heirs or your estate. In the Company’s
discretion, such shares may be issued either in certificated form or in
uncertificated, book entry form. The certificate or book entry account shall
bear such restrictive legends or restrictions as the Company, in its sole
discretion, shall require. If delivered in certificate form, the Company may
deliver a share certificate to you, or deliver shares electronically or in
certificate form to your designated broker on your behalf. If you are deceased
(or if Disabled and if necessary) at the time that a delivery of share
certificates is to be made, the certificates will be delivered to your executor,
administrator, or legally authorized guardian or personal representative (as
applicable).

iv. Restrictions on Grant of Restricted Stock Units and Issuance of Shares of
Common Stock. The grant of the Restricted Stock Units and issuance of shares of
Common Stock upon settlement of the vested Restricted Stock Units will be
subject to and in compliance with all applicable requirements of federal, state
or foreign law with respect to such securities. No shares of Common Stock may be
issued hereunder if the issuance of such shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Common Stock may then be listed. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any shares subject to the Restricted Stock Units shall relieve the Company of
any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained. As a condition to the
settlement of the vested Restricted Stock Units, the Company may require you to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

v. Fractional Shares. The Company will not be required to issue fractional
shares of Common Stock upon settlement of the vested Restricted Stock Units.
Fractional shares of Common Stock will be rounded down to the nearest whole
share.

vi. Postponement of Delivery. The Company may postpone the issuance and delivery
of any shares of Common Stock provided for under this Agreement for so long as
the Company determines to be necessary or advisable to satisfy the following:

(1) the completion or amendment of any registration of such shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation;

 

2



--------------------------------------------------------------------------------

(2) compliance with any requests for representations; and

(3) receipt of proof satisfactory to the Company that a person seeking such
shares on your behalf upon your Disability (if necessary), or upon your estate’s
behalf after your death, is appropriately authorized.

(d) Dividend Equivalents. As of the date the Company pays any dividend (whether
in cash or in kind) on shares of Common Stock, your Account shall be credited
with that number of Restricted Stock Units, rounded down to the nearest whole
share, determined by dividing (i) the product of (A) the amount of the cash
dividend per share of Common Stock multiplied by (B) the number of whole
Restricted Stock Units credited to the Non-Employee Director’s Account as of the
dividend record date, by (ii) the Fair Market Value of a share of Common Stock
on the payment date of the dividend; provided, that such dividend equivalent
Restricted Stock Units will only be credited to your Account if sufficient
shares of Common Stock are available for award under the Plan as of the dividend
payment date to credit such Restricted Stock Units.

2. Restrictions on Transfer. Prior to settlement, you may not sell, assign,
transfer, pledge, hypothecate, encumber or dispose of in any way (whether by
operation of law or otherwise) any Restricted Stock Units, and Restricted Stock
Units may not be subject to execution, attachment or similar process. Any sale
or transfer, or purported sale or transfer, shall be null and void. The Company
will not be required to recognize on its books any action taken in contravention
of these restrictions.

3. Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement. You will,
at the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Agreement in your
possession in order to carry out the provisions of this Section.

4. Tax Withholding. Since you are not an employee of the Company or any
Affiliate, the Company is not required to, and the Company will not, deduct from
any compensation or any other payment of any kind due you the amount of any
federal, state, local or foreign taxes required to be paid by you as a result of
the grant, vesting or settlement of the Restricted Stock Units in whole or in
part. You expressly acknowledge that you are solely responsible for the payment
of any such federal, state, local or foreign taxes, and you may not rely on the
Company for any assistance with regard to withholding or paying such taxes.

5. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Restricted Stock Units hereunder shall be adjusted as provided under
the Director Compensation Plan.

(b) Unusual or Nonrecurring Events. The terms and conditions of this Agreement
will apply with equal force to any additional and/or substitute rights to
receive securities received by you in exchange for, or by virtue of your
ownership of, the Restricted Stock Units, whether as a result of any spin-off,
stock split-up, stock dividend, stock distribution, other reclassification of
the Common Stock of the Company, or other similar event. If the Restricted Stock
Units are converted into or exchanged for, or stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its

 

3



--------------------------------------------------------------------------------

assets, rights to receive securities of another entity, or other property
(including cash), then the rights of the Company under this Agreement will inure
to the benefit of the Company’s successor, and this Agreement will apply to the
rights to receive securities or other property received upon such conversion,
exchange or distribution in the same manner and to the same extent as the
Restricted Stock Units.

6. Non-Guarantee of Service Relationship. Nothing in the Plan, the Director
Compensation Plan or this Agreement alters your service relationship with the
Company or shall constitute or be evidence of any agreement or understanding,
express or implied, that the Company will retain you as a member of the Board of
Directors for any period of time. This Agreement is not to be construed as a
contract of service relationship between the Company and you. This Agreement
does not limit in any way the possibility of your removal from the Board of
Directors in accordance with the By-Law provisions in effect at the relevant
time, whether or not such removal results in the forfeiture of any Restricted
Stock Units or any other adverse effect on your interests under the Plan.

7. Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to any Restricted Stock Units until shares of Common Stock have
been issued to you upon settlement of the vested Restricted Stock Units. No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate or certificates are
issued, except as provided in Sections 1(d) and 5 of this Agreement.

8. The Company’s Rights. The existence of the Restricted Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company's or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

9. Entire Agreement. This Agreement, inclusive of the Plan and the terms of the
Director Compensation Plan incorporated into this Agreement, contains the entire
agreement between you and the Company with respect to the Restricted Stock
Units. Any and all existing oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement by any person with respect to the Award or the
Restricted Stock Units are superseded by this Agreement and are void and
ineffective for all purposes.

10. Conformity and Conflict. All terms not defined in this Agreement have the
meanings given in, first, the Director Compensation Plan, and if not defined in
the Director Compensation Plan, second, in the Plan. Unless otherwise
specifically provided in this Agreement, in the event of a conflict,
inconsistency or ambiguity between or among any provision, term or condition of
this Agreement, the Plan, or the Director Compensation Plan, the provisions of,
first, the Director Compensation Plan, second, the Plan, and lastly, this
Agreement, will control in that order of priority, except in the case of
Section 12 of this Agreement which will control in all cases.

11. Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Restricted Stock
Units as determined in the discretion of the Committee, except as provided in
the Plan, the Director Compensation Plan or in any other written document signed
by you and the Company.

12. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively

 

4



--------------------------------------------------------------------------------

in accordance with the laws of the State of Maryland, without regard to its
provisions concerning the applicability of laws of other jurisdictions. Any suit
with respect to the Award or the Restricted Stock Units will be brought in the
federal or state courts in the districts which include Baltimore, Maryland, and
you agree and submit to the personal jurisdiction and venue thereof.

13. Unfunded Status. The Restricted Stock Units and the Account to which they
are credited are intended to constitute and at all times shall be interpreted
and administered so as to qualify as an unfunded deferred compensation
arrangement for a select group of management of the Company under the Employee
Retirement Income Security Act of 1974, as amended. Your settlement rights
pursuant to this Agreement shall be no greater than the right of any unsecured
general creditor of the Company.

14. Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties' intent that any court order
(or decision of arbitrator(s), as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

15. Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

16. Headings; Interpretation. Section headings are used in this Agreement for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement. Whenever the context requires, all words under in the
singular shall be construed to include the plural and vice versa. Words of the
masculine gender shall be deemed to include the correlative words of the
feminine gender. The word “you” or “your” means the recipient of the Restricted
Stock Units as reflected in the first paragraph of this Agreement. Whenever the
word “you” or “your” is used in any provision of this Agreement under
circumstances where the provision should logically be construed, as determined
by the Committee, to apply to the estate, personal representative, or
beneficiary to whom the Restricted Stock Units may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” will be deemed
to include such person.

17. Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

{The signature page follows.}

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer this              day of                     , 20    .

 

FTI CONSULTING, INC. By:  

 

The undersigned hereby represents that he/she has read the Prospectus and that
he/she is familiar with the terms of the Plan and the Director Compensation
Plan. The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees, on behalf of himself/herself and on behalf of his/her
beneficiaries, estate and permitted assigns, to be bound by all of the
provisions set forth herein, and that the Award and Restricted Stock Units are
subject to all of the terms and provisions of this Agreement, and of the Plan
under which it is granted, as the Plan may be amended in accordance with their
respective terms. The undersigned agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Committee concerning any questions
arising under this Agreement, the Plan or the Director Compensation Plan with
respect to the Award or Restricted Stock Units.

 

WITNESS      AWARD RECIPIENT

 

    

 

 

6